 



Exhibit 10.3
THE BANK OF NEW YORK COMPANY, INC.
2003 LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT
June 25, 2007           

To:   Gerald L. Hassell
SSN: ___-__-____

     Pursuant to the 2003 Long-Term Incentive Plan of the Bank of New York
Company, Inc. (“Plan”) and in connection with consummation of the transactions
contemplated by the Agreement and Plan of Merger between Mellon Financial
Corporation and the Company, dated December 3, 2006 (as amended and restated
from time to time, the “Merger Agreement”), you are hereby granted, effective
the date set forth in Section 1, a non-statutory stock option to purchase shares
of Common Stock upon the following terms and conditions and the terms and
conditions of the Plan (“Option”); provided that if the Closing Date (as defined
in the Merger Agreement) does not occur on or before December 31, 2007, the
Option will not be granted and this agreement and your rights under it will be
cancelled.

      Grant Type   # of Option Shares Granted
Non-Qualified
  500,000

     A copy of the Plan has been made available to you through The Bank of New
York Employee Stock Plan Website (www.bnymystock.com/bny). Unless defined
herein, capitalized terms used herein shall be as defined in the Plan.
     1. Grant Date. The grant of the Option will be effective on the last
trading day of the Company’s Common Stock before the Closing (the “Grant Date”).
However, if you are not employed by the Company on the Grant Date for any
reason, the Option will not be granted and this agreement and your rights under
it will be cancelled.
     2. Option Price. The exercise price per share of the Option will be the
closing price of the Company’s Common Stock on the New York Stock Exchange on
the Grant Date.
     3. Term. The Option shall expire and cease to be exercisable ten years from
the Grant Date or, if earlier, on the expiration date provided for in Section 5
(the “Option Termination Date”).
     4. Vesting and Exercise. Shares subject to the option will become vested
and exercisable on the following schedule:
     (i) One third (1/3) of the shares subject to the Option will become vested
and immediately exercisable one year from the Grant Date (the “Initial Vesting
Date”), and

 



--------------------------------------------------------------------------------



 



     (ii) One thirty-sixth (1/36) of the shares subject to the Option will
become vested and immediately exercisable on each one month anniversary of the
Initial Vesting Date, so that all of the shares subject to this Option will be
vested and exercisable three years from the Grant Date;
provided that the preceding vesting schedule may be accelerated in accordance
with Section 11 of the Plan (the date on which all shares subject to the Option
become vested and immediately exercisable in accordance with the foregoing, the
“Final Vesting Date”). In addition, the preceding vesting schedule may be
accelerated in accordance with Section 5 of this agreement. The Option may be
exercised in whole or in part with respect to vested shares from the date of
vesting through and including the Option Termination Date (subject to any limits
provided in Section 5). The Option may not be exercised with respect to unvested
shares.
     5. Termination of Employment.
          (i) If your employment with the Company and its Affiliates terminates
for any reason on or after the Final Vesting Date, the Option will continue to
be outstanding and in effect through the Option Termination Date subject to the
conditions set forth in Section 5(iii) (the “Non-Compete Condition”) and
Section 5(iv) (the “Release Condition”).
          (ii) If your employment with the Company and its Affiliates terminates
before the Final Vesting Date, the following provisions apply:

  (a)   Retirement or Other Voluntary Employment Termination. If such employment
termination is by you for retirement or any other reason (other than death or
Disability or a reason for which you would be eligible to receive severance
payments under your letter agreement with the Company dated as of June 25, 2007
(your “Transition Agreement”)) and you have received the prior written consent
of the Board of Directors, all of the shares subject to this Option will become
vested and immediately exercisable from the date of such employment termination,
and will continue to be outstanding and in effect through the Option Termination
Date, subject to the Non-Compete Condition and the Release Condition. If such
employment termination is by you (other than for death or Disability or a reason
for which you would be eligible to receive severance payments under your
Transition Agreement) and you have not received the prior written consent of the
Board of Directors, this Option may be exercised by you to the extent (and only
to the extent) that it is vested on the date of such employment termination and
shall expire and cease to be exercisable upon the later of 30 days from the date
of such employment termination or the end of any period during which you are
legally prevented from exercising the Option, and any portion of this Option
that has not become vested on or before the date of such employment termination
will expire on the date of such employment termination.     (b)   For Cause. If
such employment termination is by the Company for Cause (as defined in your
Transition Agreement), this Option will expire on the date of such employment
termination.     (c)   Death or Disability. If such employment termination is
due to your death or Disability, all of the shares subject to the Option will
become vested and immediately exercisable from the date of such employment
termination. However, the Option will expire and cease to be exercisable three
years from the date of employment termination (or, if earlier, on the Option
Termination Date). For purposes of this

2



--------------------------------------------------------------------------------



 



      Option only, your employment termination date for “Disability” is the date
on which you become disabled, as determined in accordance with Section 409A of
the Internal Revenue Code, and are eligible to receive benefits under the
Company’s Long-Term Disability Plan as in effect from time to time.     (d)  
Certain Other Terminations of Employment. If such employment termination is by
the Company or by you and you are eligible to receive severance payments under
your Transition Agreement, all of the shares subject to the Option will become
vested and immediately exercisable from the date of such employment termination
and will continue to be outstanding and in effect through the Option Termination
Date, subject to the Non-Compete Condition and the Release Condition.

     (iii) If the Option is subject to the Non-Compete Condition in connection
with your termination of employment with the Company and its Affiliates, the
Option will expire and will cease to be exercisable if following such
termination of your employment you are in material breach of the covenants set
forth in Section 3(c) of your Transition Agreement (after the Company has
provided you notice and a reasonable opportunity to cure the breach). The Option
will be unexercisable for any period beginning on the date of delivery by the
Company of a notice of breach as contemplated in the immediately preceding
sentence and ending on the earlier of the cure of such breach or the expiration
of the related cure period, if applicable.
     (iv) If the Option is subject to the Release Condition in connection with
your termination of employment with the Company and its Affiliates, you must
execute and deliver to the Company, within 30 days of your employment
termination, a release in the form attached to your Transition Agreement and the
release must become effective and irrevocable in accordance with its terms. The
Option will expire and will cease to be exercisable if following such
termination of your employment you do not execute the release within the 30-day
period or you revoke the release before it becomes effective and irrevocable.
The Option will be unexercisable for the period beginning on such termination of
your employment and ending on the date the release becomes effective and
irrevocable.
     6. You may direct the exercise of the Option through The Bank of New York
Employee Stock Plan Website or telephone call center (800-510-2654) or by
delivering to the Plan Administrator written direction thereof, including in any
such direction the number of shares to be exercised. Payment of the option price
upon exercise of the Option shall accompany such direction and shall be made in
cash and/or shares of Common Stock in accordance with procedures established by
the Committee. Exercise of the Option shall take effect on the date the
direction and payment are actually received by the Plan Administrator.
     7. After an Option is exercised, the Company shall cause to be issued to
you, subject to Section 8, the number of shares of Common Stock with respect to
which the Option has been exercised.
     8. You agree that, upon exercise of the Option with respect to all or any
portion of the Option Shares, you shall pay to the Company the appropriate
amount of taxes due for withholding purposes as a result of such exercise or, in
accordance with procedures established by the Committee, permit the Company to
retain shares of Common Stock from you to fulfill such withholding liability.
     9. This Option may be transferred by you to one or more immediate family
members or to trusts established in whole or in part for your benefit and/or the
benefit of one or more of your immediate family members. For this purpose,
(i) the term “immediate family” shall mean your spouse and issue (including
adopted and step children) and (ii) the phrase “immediate family members and
trusts established in whole or in part for your benefit and/or the benefit of
one or more of your immediate

3



--------------------------------------------------------------------------------



 



family members” shall be further limited, if necessary, so that neither the
transfer of the Option to such immediate family member or trust, nor your
ability to make such a transfer, shall have adverse consequences to you or the
Company under the Internal Revenue Code. In making any such transfer, you and
the transferee shall execute any additional agreements as may be required by the
Committee.
     10. These terms and conditions (a) shall be binding upon and inure to the
benefit of any successor of the Company and any transferee of the Option
pursuant to Section 9, (b) shall be governed by the laws of the State of New
York without regard to any choice of law provisions thereof and (c) may not be
amended except in writing. This grant shall in no way affect your participation
or benefits under any other plan or program maintained or provided by the
Company. All actions and proceedings relating to or arising from, directly or
indirectly, this Option shall be litigated in courts located within the City and
State of New York; provided that nothing herein will prevent the Company from
enforcing its rights with respect to this Option under Section 3(h) of your
Transition Agreement pursuant to the dispute resolution provisions thereof. You
further hereby waive trial by jury in any judicial proceeding involving,
directly or indirectly, any matter (whether sounding in tort, contract or
otherwise) in any way arising out of, related to, or connected with this Option.
In the event of a conflict between these terms and conditions and the Plan, the
Plan shall govern; provided, however, that in all events the Plan and these
terms and conditions shall be interpreted and administered in accordance with
the provisions of Section 409A of the Internal Revenue Code, to the extent
applicable to the Plan and your Option Grant.

                  THE BANK OF NEW YORK COMPANY, INC.    
 
           
 
           
 
  By:   /s/ John M. Liftin     
 
     
 
John M. Liftin    
 
      Vice Chairman and General Counsel    

Accepted and Agreed to:

         
/s/ Gerald L. Hassell 
  June 25, 2007        
 
Gerald L. Hassell  
 
Date    

4